Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an apparatus comprising a tank for molten salt with a vehicle comprising trisodium phosphate particles and a plurality of openings, classified in C02F1/42 or B01J49/60.
II. Claims 7-10, drawn to a method of submerging a vehicle in a tank comprising lithium nitrate, classified in C03C21/002, C03C21/001.
III. Claims 11-15, drawn to an apparatus comprising a tank for molten salt with a removable tray proximate the bottom and a shape to match the interior of the tank, classified in C02F1/42 or B01J49/60 or.
IV. Claims 16-20, drawn to a method of submerging a tray in a molten nitrate salt in a tank comprising a tray and a step of adding trisodium phosphate and removing the tray, classified in C03C21/002.
The inventions are independent or distinct, each from the other because:
Inventions I and III and II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the claims themselves show that the apparatuses of I and III may be used for the materially different processes of inventions II and IV.


and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The processes and apparatus are directed to the construction and operation of an ion exchange tank, they must be searched in any method of ion-exchanges including those classifications listed above in addition to ion exchange processes related to metals, water, recycling not just within strengthening of glass thus creating a serious search burden.  The apparatuses are not limited to the ion-exchange process itself thus creating a further search burden and a variety of classifications of tanks with trays or filters.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
This application contains claims directed to the following patentably distinct species I and III and II and IV. The species are independent or distinct because the inventions as claimed the inventions have a materially different mode of operation.  Invention II is directed to the submerging of a delivery vehicle and movement mechanism in to contact with a molten nitrate salt while invention IV is directed to the placement and shape of a tray within a tank and adding a trisodium phosphate to a molten nitrate salt, there is submerging of a tray but not a delivery vehicle in addition to a tray and further details of removing of a tray and the temperature and composition of the material within the tank.  Regarding Inventions I and III the tank of invention I has a delivery vehicle and the tank of invention III has a tray shaped to match the interior of the tank that is removable.  The separate species are indicated in at least [0006]-[0025] of the present specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the reasons disclosed above, additionally the variety of potential species listed in paragraphs [0006]-[0025] without any generic claims.  The search would require a variety of classifications and would not assist in compact prosecution without a generic claim, four inventions listed and a variety of potential species in the specification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741